DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wikaryasz et al. (2015/0152772).
Regarding claim 1, Wikaryasz et al. discloses an exhaust gas purification component (Figs. 6-7), including: at least one exhaust gas purification block (12); a casing (34) defining a circulation channel for exhaust gases extending along a longitudinal axis (X), in which the at least one exhaust gas purification block (34)) is housed, the casing (34) comprising an inlet portion (202) and an outlet portion (114), and a central portion {34) arranged between the inlet portion (202) and the outlet portion (114} the central portion (34) surrounding the at least one exhaust gas purification block (12) a thermal insulation (208, 36) covering all of the casing (34, 202), the thermal insulation (208, 36) comprising: a first part (36) having a first temperature resistance, arranged radially facing the at least one exhaust gas purification block (12, 14), and a second part (208, 120), having a second temperature resistance higher than the first temperature resistant, the second part (208, 120) covering at least the inlet portion (202) of the casing.
With respect to the second part having a second temperature resistance higher than the first temperature resistance of the first part, Wikaryasz et al. discloses that the second part (208) has a insulation material with thickness greater than the insulation material of the first part (Figs. 6-7); thus, it would have been obvious if not inherent to one having ordinary skill in the art in view of Wikaryasz et al. that the second part having a second temperature resistance higher than the first temperature resistance of the first part. 
Regarding claim 2, Wikaryasz et al. discloses that the second part (120) of the thermal insulation is discontinuous and covers the outlet portion (114) of the casing.
Regarding claim 4, Wikaryasz et al. discloses that the thermal insulation includes:  a first layer (28) formed from a first insulating material having the first temperature resistance, and covering entirely of the casing, and a second layer (36, 120) formed from a second insulating material different from the first insulating material, the second part of the thermal insulation being formed by superimposing the first and second layers (Figs. 6-7).
Regarding claim 5, Wikaryasz et al. discloses that the second insulating material (36, 120) is arranged in contact with the casing, and the first insulating material (30) surrounds the second insulating material.
Regarding claim 6, Wikaryasz et al. discloses that the thermal insulation includes a single insulating material, having a first thickness in the first part (36), and a second thickness greater than the first thickness in the second part (77, 208)
Regarding claim 7, Wikaryasz et al. discloses that least two exhaust gas purification blocks (12, 14) in series in the circulation channel, separated in a direction of the longitudinal axis by a space, the first part of the thermal insulation (28,30) being discontinuous and extending radially facing each of these-the at least two exhaust, gas purification blocks (12, 14).
Regarding claim 8, Wikaryasz et al. discloses that the second part of the thermal insulation (208) covers the casing radially facing the space between the at least two exhaust gas purification blocks (12, 14).
Regarding claim 9, Wikaryasz et al. disclose that at least one maintaining element (28) maintain the at least one exhaust gas purification block (12, 14)), inserted between the casing and the at least one exhaust gas purification block (12, 14), wherein the first part of the thermal insulation (36) is arranged radially facing the at least one maintaining element (28).
Regarding claim 10, the combination of the Wikaryasz et al. and Merry at least discloses the first part of the thermal insulation; has a first temperature resistance to withstand at least a first temperature, and the second part of the thermal insulation has a second temperature resistance to withstand at least a second temperature, such that: the second temperature is at least equal to a maximum temperature of the exhaust gases, and
The first temperature is at least 100° lower than the second temperature or at most thru routine optimization.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wikaryasz et al. (2015/0152772) in view of Merry (2007/0065349).
Regarding claim 3, Wikaryasz et al. essentially discloses the features of the claimed invention except that the first part of the thermal insulation is formed by a first insulating material, and the second part of the thermal insulation is formed by a second insulating material different from the first insulating material.
Merry discloses that the material selection for the double wall and its inlet and outlet cone depending on the operating temperature at each location (para 0033 and 0038).  
Thus, it would have been obvious in view of Merry to one having ordinary skill in the art to select the appropriate insulating material for the first and second part of Wikaryasz et al. depending on the end use of particular application since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, absence showing any unexpected results.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774